ORDER
STEPHEN J. SHEINBAUM of EAST HILLS, NEW YORK, who was admitted to the bar of this State in 1991, having pleaded guilty in the United States District Court for the Eastern District of New York to two counts of conspiracy to commit wire fraud, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), STEPHEN J. SHEINBAUM is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEPHEN J. SHEINBAUM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEPHEN J. SHEINBAUM comply with Rule 1:20-20 dealing with suspended attorneys.